Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 Jun 2022 has been entered. 

Status of Claims
This action is in reply to the request for continued examination filed on 22 Jun 2022.
Claims 1, 4, 6-8, 11-14 and 16-18 were amended.
Claims 1-4, 6-9, 11-14, 16-19, and 21-24 are currently pending and have been examined.

	
Response to Arguments
Regarding the rejection under 35 U.S.C. 112(a)
Applicant's arguments filed 22 Jun 2022 have been fully considered but they are not persuasive. Applicant asserts that the amended claims have overcome the outstanding rejection by virtue of the amendment which removed “and periodically” from the limitation which now recites “continuously checking for available drivers.” Applicant’s remarks, p. 10. This is not persuasive. As noted on p. 9 of the final action, Applicant’s originally filed specification does not disclose how driver availability is checked by the processor, regardless of whether the checking is done continuously or periodically. Paragraph [0053] of Applicant’s originally filed specification discloses “determining that the driver is not available to pick up the one or more items,” and that to “solve this problem, system 300 (FIG. 3) can continuously and/or periodically check to determine if any drivers are available to pick up the one or more items.” The paragraph then goes on to describe what happens after the determination is made. However, there is no disclosure of how the determination is made. Fig. 3 is a generic computing system showing user computers connected to the return system via the internet. There is no disclosure of how a driver makes their availability status known, regardless of the frequency that availability is checked. 
There is no further disclosure in Applicant’s originally filed specification pertaining to this determination. There is no disclosure of, for example, an API or an app by which the driver can indicate availability. Paragraph [0027] discloses that the system may be any of several computing devices, as do paragraphs [0031]-[0032], [0036]-[0037], but none of these paragraphs disclose how these systems determine driver availability. Applicant’s independent claims specifically recite that this checking is performed by the “one or more processors.” When evaluating computer implemented inventions, “the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” MPEP 2161.01(I), emphasis original. Because Applicant does not describe how the checking is performed with sufficient detail that one of ordinary skill in the art would understand how the inventor intended the function to be performed, there is insufficient written description support for this function. Therefore, for at least these reasons, Applicant’s arguments are not persuasive. The rejection is maintained. 
Regarding the rejection under 35 U.S.C. 112(b)
Applicant’s amendments have obviated the rejection under 35 U.S.C. 112(b). The rejection is withdrawn. 
Regarding the rejection under 35 U.S.C. 101
Applicant's arguments have been fully considered but they are not persuasive. Applicant asserts that the portion of the independent claims which recites
upon receiving a selection of the pickup return option from the user electronic device: receiving a selection, from the user electronic device, of one or more windows of time for the driver to arrive at the first address of the user to pick up the one or more items; and continuously checking for drivers that are available to pick up the one or more items at the first address of the user during at least one window of time indicated by the selection of the one or more windows of time

results in “an improvement to other technology or technical field, and also recite use of the ideas in a meaningful way beyond generally linking to a particular technological environment.” Applicant’s remarks, p. 11. Applicant further asserts that these limitations “provides a combination of steps that improves the technical field of ‘electronically processing a pick up of return items from a user’ and uses the ideas in meaningful way that is not generally linking to a technological environment.” Applicant’s remarks, p. 12. This is not persuasive. “Processing a pick up of return items from a user” is not a technological field; rather, it is at least one of a commercial interaction or managing a business relationship. That it is done electronically constitutes merely linking the abstract idea to an electronic environment. Specifying that some activity takes place in a computer environment has been specifically identified by the courts as “merely indicating a field of use or technological environment in which to apply a judicial exception.” See MPEP 2106.05(h), citing FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016). Here, because Applicant’s claims constitute a commercial interaction which Applicant has drafted to occur “electronically,” the claims merely link the return process to the computer environment. 
Applicant next asserts that the claims result in an “ordered combination of limitations… that are improvements beyond what is well-understood, routine, or conventional in the field,” and that “The Patent Office provides no evidence that demonstrates otherwise for the specific ordered combination of limitations recited in amended independent claims 1 and 11.” Applicant’s remarks, p. 12. As an initial matter, regarding the latter, evidence was indeed provided by virtue of a citation to both MPEP 2106.05(d)(II) and Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) on p. 14 of the final rejection mailed 22 Mar 2022. Therefore, evidence was indeed provided that the ordered combination results in well-understood, routine, and conventional activity. 
Moreover, as to the former, Applicant asserts that the claimed invention results in a system which “allow a customer to select when the customer would like the driver to come to the first address to pick up the one or more items,” citing paragraph [0052] of the originally filed specification. Applicant’s remarks, p. 13. However, even if allowing a user to select a particular time window for pick-up or delivery of an item were unconventional—which, as demonstrated below, it is not—this constitutes an improvement to the abstract idea of allowing a recipient to return an item. An improvement in the abstract idea itself is not an improvement in technology, and the judicial exception alone cannot provide the improvement. MPEP 2106.05(a)(I), (a), respectively. Because Applicant’s amended claims do not result in an improvement to a technology or technological field, because the claims recite well-understood, routine, and conventional activity, and because any asserted improvements would be improvements to the abstract idea itself, Applicant’s arguments are not persuasive. The rejection is maintained. 
Regarding the rejection under 35 U.S.C. 103
Applicant's arguments have been fully considered but they are not persuasive. Applicant asserts that Wakim does not disclose the newly presented limitations which recite the selection of the pickup window and assigning the driver for pickup during the window. Applicant’s remarks, pp. 13-14. This is not persuasive. Wakim discloses notifying a user of a particular time window from during which their items may be collected as in at least [0117], that available periods are displayed to user, and that the user may select a recommended window or see more choices in at least [0075]. Wakim also discloses that the mobile unit is assigned to the delivery and is dispatched to the user’s pickup location during the specified window of time in [0079], and that the mobile unit may be a user operated machine in [0021]. Therefore, Wakim alone discloses the window selection features. 
While these citations were provided in the final action mailed 22 Mar 2022, Applicant has merely addressed Wakim [0030], and does not otherwise make an assertion as to why the paragraphs cited above fail to disclose these features. Therefore, for this reason also, Applicant’s arguments are not persuasive. 
Applicant further asserts that Parris “does not provide the missing teachings of Wakim, whether taken alone or in combination.” Applicant’s remarks, p. 14. As noted above, Wakim alone discloses these features. However, Parris discloses that a user may request that items be picked up or delivered within a particular time window as in [0061]. Therefore, at least Wakim in view of Parris discloses the claimed invention. 
Applicant generally otherwise asserts that the additionally relied upon art does not “rectify the deficiencies of Wakim and Parris.” Applicant’s remarks, pp. 15-18. As noted above, both Wakim and Parris, individually and together, disclose these features. Therefore, Applicant’s arguments are not persuasive. 
The rejection has been updated to reflect Applicant’s amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-9, 11-14, 16-19, and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 11 recite “continuously checking for available drivers.” There is insufficient written description support for this limitation. Applicant’s originally filed specification does not disclose how driver availability is checked by the processor, regardless of whether the checking is done continuously or periodically. Paragraph [0053] of Applicant’s originally filed specification discloses “determining that the driver is not available to pick up the one or more items,” and that to “solve this problem, system 300 (FIG. 3) can continuously and/or periodically check to determine if any drivers are available to pick up the one or more items.” The paragraph then goes on to describe what happens after the determination is made. However, there is no disclosure of how the determination is made. Fig. 3 is a generic computing system showing user computers connected to the return system via the internet. There is no disclosure of how a driver makes their availability status known, regardless of the frequency that availability is checked. 
There is no further disclosure in Applicant’s originally filed specification pertaining to this determination. There is no disclosure of, for example, an API or an app by which the driver can indicate availability. Paragraph [0027] discloses that the system may be any of several computing devices, as do paragraphs [0031]-[0032], [0036]-[0037], but none of these paragraphs disclose how these systems determine driver availability. Applicant’s independent claims specifically recite that this checking is performed by the “one or more processors.” When evaluating computer implemented inventions, “the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” MPEP 2161.01(I), emphasis original. Because Applicant does not describe how the checking is performed with sufficient detail that one of ordinary skill in the art would understand how the inventor intended the function to be performed, there is insufficient written description support for this function. 
Claims 2-4, 6-9, 21, and 23 depend from claim 1, and claims 12-14, 16-19, 22, and 24 depend from claim 11. Dependent claims inherit the defects of their parent claims. Therefore, claims 1-4, 6-9, 11-14, 16-19, and 21-24 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-9, 11-14, 16-19, and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: claims 1-4, 6-9, 21, and 23 recite a system, and claims 11-14, 16-19, 22, and 24 recite a method. These are statutory categories. 
Step 2A, prong 1: The independent claims recite receiving a return request for one or more items from a user, the one or more items being previously purchased by the user from a store; determining that the return request is available for a pickup return option for: (1) pickup, by a driver, of the one or more items at a first address associated with the user; and (2) transportation, by the driver, of the one or more items from the first address associated with the user to a second store different than the store; causing display [of] the pickup return option [to] the user; and upon receiving a selection of the pickup return option from the user: receiving a selection, from the user, of one or more windows of time for the driver to arrive at the first address of the user to pick up the one or more items; and continuously checking for drivers that are available to pick up the one or more items at the first address of the user during at least one window of time indicated by the selection of the one or more windows of time; when the driver of the drivers is available during the at least one window of time indicated by the selection of the one or more windows of time to pick up the one or more items at the first address of the user: coordinating transmitting one or more alerts to the user to notify the user about the return request; assigning the driver to: (1) pick up the one or more items from the first address associated with the user during the at least one window of time indicated by the selection of the one or more windows of time; and (2) transport the one or more items to the second store; causing display the first address associated with the user [to the driver]; receiving one or more driver acceptance scans for the one or more items from the driver; receiving one or more return scans for the one or more items from the second store; and in response to receiving the one or more return scans, initiating a refund to the user for the one or more items; and determining that the return request is available for the pickup return option comprises: evaluating a zip code of the first address associated with the user, a quantity of the one or more items, and a weight of the one or more items. Evaluating whether an item is available for return, dispatching a carrier to collect the item for return during a user-selected return time, returning the item to a merchant, and refunding the purchaser constitutes at least one of rules to be followed, sales or marketing activities, or a commercial interaction, which falls within the “certain methods of organizing human activity” grouping of abstract ideas.  
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements. In claim 1 the additional elements are the processors, the non-transitory computer-readable media storing computing instructions, the customer electronic device, the driver electronic device, the store electronic device, and the computer network. In claim 11 the additional elements are computing instructions, processors, non-transitory computer-readable media, the customer electronic device, the driver electronic device, the store electronic device, and the computer network. Processors, non-transitory computer-readable media, instructions, and a network are all generically recited computing elements. Paragraphs [0027], [0031]-[0032], [0044], [0055] of Applicant’s originally filed specification establish that the customer, driver, and store electronic devices may be any of several types of electronic devices. Therefore, the customer, driver, and store electronic devices are also generically recited computing elements. Scanning the item using the driver and store devices constitutes insignificant extra-solution activity because the particular mechanism of notifying the receipt of the return item to issue the refund does not materially limit the abstract idea of determining whether/when to issue the refund. Therefore, these generically recited computing elements amount to simply implementing the abstract idea on a computer. The combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Applicant has amended the claims to recite a first scan and a second scan. Electronically scanning or extracting data from a physical document, such as a product label, has been held by the courts to be well-understood, routine, and conventional activity as in MPEP 2106.05(d)(II), citing Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014). That the scanning is performed twice has no bearing on this analysis in light of the generic nature of the computing elements recited. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible. 
Step 2A, prong 1: Dependent claims 2-4, 6-9, 12-14, 16-19, and 21-24 further define the abstract idea with additional rules to be followed or further details of the commercial interaction, which also constitute methods of organizing human activity. Claims 2-3 and 12-13 recite where the item is to have been purchased and to be returned. Claims 4 and 14 recite rules for establishing when an item is to be collected from the customer by the driver. Claims 6 and 16 recite providing the customer with the driver’s location during pickup and drop off. Claims 7 and 17 recite automatically refunding the customer after the driver drops off the item. Claims 8 and 18 recite that the driver is an employee of the store. Claims 9 and 19 recite that the customer is not required to box or label the item before pickup. Claims 21 and 22 recite that the return is based on a unique identifier of the item. Claims 23 and 24 recite that the one or more items do not need to be packed or labeled before being returned to the store. All of these recite either rules to be followed or further details of the commercial interaction of returning a purchased item, which fall within the “certain methods of organizing human activity” grouping of abstract ideas. Therefore, the claims recite abstract ideas. 
Step 2A, prong 2: The dependent claims do not recite additional elements that are not recited in their parent claims and are therefore subject to the analysis of their parent claims. The generically recited computing elements amount to merely implementing the abstract idea on a computer. The combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Claims 21 and 22 recite receiving a scan of the item with the return request. Electronically scanning or extracting data from a physical document, such as a product label, has been held by the courts to be well-understood, routine, and conventional activity as in MPEP 2106.05(d)(II), citing Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014). That the scanning is performed twice has no bearing on this analysis in light of the generic nature of the computing elements recited. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-9, 11-13, 16-19, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0330144 to Wakim et. al. (“Wakim”) in view of U.S. Patent Publication No. 2015/0100514 to Parris (“Parris”) and in view of U.S. Patent Publication No. 2016/0098677 to Kim et. al. (“Kim”).
Claim 1: 
Wakim discloses the following elements: 
A system comprising: ([0020] systems and methods for mobile pickup units)
one or more processors; ([0104] processor)
and one or more non-transitory computer-readable media storing computing instructions that, when executed on the one or more processors, cause the one or more processors to perform functions comprising: ([0104]-[0105] non-transitory computer-readable media and computer program code)
receiving a return request for one or more items from a user electronic device of a user, the one or more items being previously purchased by the user from a store; ([0030] user indicates intent to return item; item may have been purchased by user who instead intends to return item; [0024] items may be items ordered by users; orders may be fulfilled from materials handling facility;  [0031] materials handling facility may include warehouses, distribution centers, cross-docking facilities, order fulfillment facilities, packaging facilities, shipping facilities, rental facilities, libraries, retail stores, wholesale stores – [0043] of Applicant’s specification discloses that the store may be an online store regardless of association with a brick and mortar store; [0027] user may access system via user device; [0081] pickup unit activities may include returning an item)
determining that the return request is available for a pickup return option for: (1) pickup, by a driver, of the one or more items at a first address associated with the user; ([0077] mobile pickup may be dispatched to one or more addresses associated with the customer; [0021] mobile pickup unit may be a car, truck, or other user operated machine)
and (2) transportation, by the driver, of the one or more items from the first address associated with the user to a second store different than the store; ([0131]-[0132] mobile pickup unit returns to material handling facility with items returned by customers; [0031] materials handling facility may include warehouses, distribution centers, cross-docking facilities, order fulfillment facilities, packaging facilities, shipping facilities, rental facilities, libraries, retail stores, wholesale stores – [0043] of Applicant’s specification discloses that the store may be an online store regardless of association with a brick and mortar store, and return to a material handling facility after a customer purchases an item from an online store constitutes returning to a different store under the broadest reasonable interpretation of the claim)

and upon receiving a selection of the pickup return option from the user electronic device: ([0030] user indicates intent to return item; item may have been purchased by user who instead intends to return item)
receiving a selection, from the user electronic device, of one or more windows of time for the driver to arrive at the first address of the user to pick up the one or more items; ([0075] available periods for delivery/pickup are displayed to a user and the user may select a recommended window or see more choices; [0079] the mobile unit is assigned to the delivery and is dispatched to the user’s pickup location during the specified window of time; [0030] mobile units may be used for returns of items by users including the user placing the item in the storage compartment; see also [0067])
and continuously checking for drivers that are available to pick up the one or more items at the first address of the user during at least one window of time indicated by the selection of the one or more windows of time; ([0109] mobile units that may be available for delivery and pickup in the user’s travel area are identified; [0021] mobile pickup unit may be a car, truck, or other user operated machine; [0028], [0071], and especially [0086] mobile unit’s status and location may be tracked or otherwise determined – this is continuously monitoring the availability of the unit; [0079] the mobile unit is assigned to the delivery and is dispatched to the user’s pickup location during the specified window of time)
when the driver of the drivers is available during the at least one window of time indicated by the selection of the one or more windows of time to pick up the one or more items at the first address of the user; ([0110] the user is notified once a mobile unit is identified as available; [0079] the mobile unit is assigned to the delivery and is dispatched to the user’s pickup location during the specified window of time)
coordinating transmitting one or more alerts to the user electronic device of the user to notify the user about the return request; ([0110] the user is notified once a mobile unit is identified as available – it is noted that “coordinating transmitting” is broader than “transmitting” in that as long as the coordination is made, the claim is met, even if the transmission is never actually sent)
assigning the driver to: (1) pick up the one or more items from the first address associated with the user during the at least one window of time indicated by the selection of the one or more windows of time; ([0077] mobile pickup may be dispatched to one or more addresses associated with the customer; [0021] mobile pickup unit may be a car, truck, or other user operated machine; [0079] the mobile unit is assigned to the delivery and is dispatched to the user’s pickup location during the specified window of time)
and (2) transport the one or more items to the second store; ([0131]-[0132] mobile pickup unit returns to material handling facility with items returned by customers; [0031] materials handling facility may include warehouses, distribution centers, cross-docking facilities, order fulfillment facilities, packaging facilities, shipping facilities, rental facilities, libraries, retail stores, wholesale stores – [0043] of Applicant’s specification discloses that the store may be an online store regardless of association with a brick and mortar store, and return to a material handling facility after a customer purchases an item from an online store constitutes returning to a different store under the broadest reasonable interpretation of the claim)
causing a driver electronic device of the driver to display the first address associated with the user; ([0114] instructions may be provided to an agent’s electronic device for navigating to a user pickup area; [0075], [0077] user pickup area may be one or more shipping addresses associated with the user)
receiving one or more driver acceptance scans for the one or more items from the driver electronic device of the driver; ([0057] sensors detect when an item is placed into the storage compartment by, for example, a user; [0062] image capture device may capture an image of item placed in storage compartment; [0116] items placed in storage compartments may be scanned upon placement to associate the item with the storage compartment; [0114] mobile pickup units may be operated by agents with electronic devices; [0034] agents may scan items as they are placed in storage compartment)
receiving one or more return scans for the one or more items from a store electronic device at the second store; ([0132]-[0133] items are returned to materials handling facility and removed, including scanning identifiers of the items)
and in response to receiving the one or more return scans, initiating a refund to the user for the one or more items, wherein: ([0133] returned items may be scanned upon removal from the storage compartment; refunds may be initiated based on a returned item having been received at the facility)
the return request is received through a computer network; ([0083] user requests are received over a computing network; [0030] user indicates intent to return item; item may have been purchased by user who instead intends to return item)
causing the user electronic device to display the pickup return option, assigning the driver, causing the driver electronic device of the driver to display the first address, receiving the one or more return scans, and initiating the refund occur through the computer network; ([0114] mobile pickup units may be operated by agents with electronic devices; [0083] user requests are received over a computing network; see [0082]-[0083] and fig. 4 for computer network architecture)
and determining that the return request is available for the pickup return option comprises: evaluating a zip code of the first address associated with the user, a quantity of the one or more items, and a weight of the one or more items. (see below) 
An address “associated with” the customer need not necessarily be the customer’s actual home or work address. A pickup area address from which a user has agreed to collect or to which a user has agreed to return an item, as shown in fig. 3, is an address “associated with” the customer. Therefore, under the broadest reasonable interpretation of Applicant’s claim, Wakim meets this element. 
Wakim also discloses that the storage compartments may have varying sizes, and that the system includes a capacity planning system which maintains information about the configuration, number, and sizes of storage compartments available in a mobile pickup unit. Wakim, [0051]-[0052]. Wakim also discloses that transportation availability may be determined based on the size of the shipping package in [0038], and that the number of passive cooling elements included in a storage compartment may be based on “the size and number of items to be included in the storage compartment” as in [0065]. Wakim also discloses that the system may identify the amount of space available in the storage compartment to determine if “all items of a shipment set will fit in a single storage compartment.” Wakim, [0058]. These disclosures are highly suggestive of evaluating quantity and weight of one or more items to determine if the return request is able to be accommodated. Wakim does not explicitly disclose “evaluating a zip code of the first address associated with the user, a quantity of the one or more items, and a weight of the one or more items” to determine if return pickup is available. However, Parris discloses that a system may determine whether a primary address in a postal code is eligible for a returns program in [0040], and that the return category may consider minimum collection numbers (quantity of the one or more items) as in [0109]. Parris also discloses that the carrier system presents a returns option interface to a customer accessing the system via an online interface in [0101], and that the users may access the system using a mobile station in [0034], [0035]. Parris also discloses that a user may request that items be picked up or delivered within a particular time window as in [0061]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the return system of Wakim the quantity and postal code evaluation of Parris because a carrier “may offer reduced rates or additional collection methods to customers with a minimum number of items being returned or with an average shipping volume, for example.” Parris, [0116]. 
Although strongly suggested by Wakim, neither Wakim nor Parris explicitly disclose evaluating weight of the items being returned. However, Kim discloses that the shipment coordination system can receive and consider package weight in evaluating shipment options. Kim, [0063], [0148]. Kim also discloses that the origin carrier may collect the package at the customer’s home in [0066], and that the system can identify and ship the package to a location within a predetermined proximity as in [0071]-[0073], [0084]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the mobile pickup system of Wakim the package weight and delivery location evaluation of Kim in order to “select an origin carrier from a list of carriers associated with the origin area.” Kim, [0148].
Claim 11: 
Wakim discloses the following elements: 
A method being implemented via execution of computing instructions configured to run on one or more processors stored at non-transitory computer-readable media, the method comprising: ([0020] systems and methods for mobile pickup units; [0104]-[0105] non-transitory computer-readable media, processors, and computer program code for implementing the method)
receiving a return request for one or more items from a user electronic device of a user, the one or more items being previously purchased by the user from a store; ([0030] user indicates intent to return item; item may have been purchased by user who instead intends to return item; [0024] items may be items ordered by users; orders may be fulfilled from materials handling facility;  [0031] materials handling facility may include warehouses, distribution centers, cross-docking facilities, order fulfillment facilities, packaging facilities, shipping facilities, rental facilities, libraries, retail stores, wholesale stores – [0043] of Applicant’s specification discloses that the store may be an online store regardless of association with a brick and mortar store; [0027] user may access system via user device; [0081] pickup unit activities may include returning an item)
determining that the return request is available for a pickup return option for: (1) pickup, by a driver, of the one or more items at a first address associated with the user; ([0077] mobile pickup may be dispatched to one or more addresses associated with the customer; [0021] mobile pickup unit may be a car, truck, or other user operated machine)
and (2) transportation, by the driver, of the one or more items from the first address associated with the user to a second store different than the store; ([0131]-[0132] mobile pickup unit returns to material handling facility with items returned by customers; [0031] materials handling facility may include warehouses, distribution centers, cross-docking facilities, order fulfillment facilities, packaging facilities, shipping facilities, rental facilities, libraries, retail stores, wholesale stores – [0043] of Applicant’s specification discloses that the store may be an online store regardless of association with a brick and mortar store, and return to a material handling facility after a customer purchases an item from an online store constitutes returning to a different store under the broadest reasonable interpretation of the claim)

and upon receiving a selection of the pickup return option from the user electronic device: ([0030] user indicates intent to return item; item may have been purchased by user who instead intends to return item)
receiving a selection, from the user electronic device, of one or more windows of time for the driver to arrive at the first address of the user to pick up the one or more items; ([0075] available periods for delivery/pickup are displayed to a user and the user may select a recommended window or see more choices; [0079] the mobile unit is assigned to the delivery and is dispatched to the user’s pickup location during the specified window of time; [0030] mobile units may be used for returns of items by users including the user placing the item in the storage compartment; see also [0067])
and continuously checking for drivers that are available to pick up the one or more items at the first address of the user during at least one window of time indicated by the selection of the one or more windows of time; ([0109] mobile units that may be available for delivery and pickup in the user’s travel area are identified; [0021] mobile pickup unit may be a car, truck, or other user operated machine; [0028], [0071], and especially [0086] mobile unit’s status and location may be tracked or otherwise determined – this is continuously monitoring the availability of the unit; [0079] the mobile unit is assigned to the delivery and is dispatched to the user’s pickup location during the specified window of time)
when the driver of the drivers is available during the at least one window of time indicated by the selection of the one or more windows of time to pick up the one or more items at the first address of the user: ([0110] the user is notified once a mobile unit is identified as available; [0079] the mobile unit is assigned to the delivery and is dispatched to the user’s pickup location during the specified window of time)
coordinating transmitting one or more alerts to the user electronic device of the user to notify the user about the return request; ([0110] the user is notified once a mobile unit is identified as available – it is noted that “coordinating transmitting” is broader than “transmitting” in that as long as the coordination is made, the claim is met, even if the transmission is never actually sent)
assigning the driver to: (1) pick up the one or more items from the first address associated with the user during the at least one window of time indicated by the selection of the one or more windows of time; ([0077] mobile pickup may be dispatched to one or more addresses associated with the customer; [0021] mobile pickup unit may be a car, truck, or other user operated machine; [0079] the mobile unit is assigned to the delivery and is dispatched to the user’s pickup location during the specified window of time)
and (2) transport the one or more items to the second store; ([0131]-[0132] mobile pickup unit returns to material handling facility with items returned by customers; [0031] materials handling facility may include warehouses, distribution centers, cross-docking facilities, order fulfillment facilities, packaging facilities, shipping facilities, rental facilities, libraries, retail stores, wholesale stores – [0043] of Applicant’s specification discloses that the store may be an online store regardless of association with a brick and mortar store, and return to a material handling facility after a customer purchases an item from an online store constitutes returning to a different store under the broadest reasonable interpretation of the claim)
causing a driver electronic device of the driver to display the first address associated with the user; ([0114] instructions may be provided to an agent’s electronic device for navigating to a user pickup area; [0075], [0077] user pickup area may be one or more shipping addresses associated with the user)
receiving one or more driver acceptance scans for the one or more items from the driver electronic device of the driver; ([0057] sensors detect when an item is placed into the storage compartment by, for example, a user; [0062] image capture device may capture an image of item placed in storage compartment; [0116] items placed in storage compartments may be scanned upon placement to associate the item with the storage compartment; [0114] mobile pickup units may be operated by agents with electronic devices; [0034] agents may scan items as they are placed in storage compartment)
receiving one or more return scans for the one or more items from a store electronic device at the second store; ([0132]-[0133] items are returned to materials handling facility and removed, including scanning identifiers of the items)
and in response to receiving the one or more return scans, initiating a refund to the user for the one or more items, wherein: ([0133] returned items may be scanned upon removal from the storage compartment; refunds may be initiated based on a returned item having been received at the facility)
the return request is received through a computer network; ([0083] user requests are received over a computing network; [0030] user indicates intent to return item; item may have been purchased by user who instead intends to return item)
causing the user electronic device to display the pickup return option, assigning the driver, causing the driver electronic device of the driver to display the first address, receiving the one or more return scans, and initiating the refund occur through the computer network; ([0114] mobile pickup units may be operated by agents with electronic devices; [0083] user requests are received over a computing network; see [0082]-[0083] and fig. 4 for computer network architecture)
and determining that the return request is available for the pickup return option comprises: evaluating a zip code of the first address associated with the user, a quantity of the one or more items, and a weight of the one or more items. (see below) 
An address “associated with” the customer need not necessarily be the customer’s actual home or work address. A pickup area address from which a user has agreed to collect or to which a user has agreed to return an item, as shown in fig. 3, is an address “associated with” the customer. Therefore, under the broadest reasonable interpretation of Applicant’s claim, Wakim meets this element. 
Applicant’s claim language recites the condition precedent “when the driver is available” in line 17 of the amended claim filed 28 Dec. Unless and until a driver is available, the remainder of the claim is not performed. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. MPEP 2111.04(II), citing Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016). Here, only those steps that precede a driver being available must be performed, and the remainder of the claim is given no patentable weight. Nevertheless, in the interest of compact prosecution, citations to the art have been provided. 
Wakim also discloses that the storage compartments may have varying sizes, and that the system includes a capacity planning system which maintains information about the configuration, number, and sizes of storage compartments available in a mobile pickup unit. Wakim, [0051]-[0052]. Wakim also discloses that transportation availability may be determined based on the size of the shipping package in [0038], and that the number of passive cooling elements included in a storage compartment may be based on “the size and number of items to be included in the storage compartment” as in [0065]. Wakim also discloses that the system may identify the amount of space available in the storage compartment to determine if “all items of a shipment set will fit in a single storage compartment.” Wakim, [0058]. These disclosures are highly suggestive of evaluating quantity and weight of one or more items to determine if the return request is able to be accommodated. Wakim does not explicitly disclose “evaluating a zip code of the first address associated with the user, a quantity of the one or more items, and a weight of the one or more items” to determine if return pickup is available. However, Parris discloses that a system may determine whether a primary address in a postal code is eligible for a returns program in [0040], and that the return category may consider minimum collection numbers (quantity of the one or more items) as in [0109]. Parris also discloses that the carrier system presents a returns option interface to a customer accessing the system via an online interface in [0101], and that the users may access the system using a mobile station in [0034], [0035]. Parris also discloses that a user may request that items be picked up or delivered within a particular time window as in [0061]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the return system of Wakim the quantity and postal code evaluation of Parris because a carrier “may offer reduced rates or additional collection methods to customers with a minimum number of items being returned or with an average shipping volume, for example.” Parris, [0116]. 
Although strongly suggested by Wakim, neither Wakim nor Parris explicitly disclose evaluating weight of the items being returned. However, Kim discloses that the shipment coordination system can receive and consider package weight in evaluating shipment options. Kim, [0063], [0148]. Kim also discloses that the origin carrier may collect the package at the customer’s home in [0066], and that the system can identify and ship the package to a location within a predetermined proximity as in [0071]-[0073], [0084]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the mobile pickup system of Wakim the package weight and delivery location evaluation of Kim in order to “select an origin carrier from a list of carriers associated with the origin area.” Kim, [0148].
Claims 2 and 12: 
Wakim in view of Parris and Kim discloses the elements of claims 1 and 11, above. Wakim also discloses: 
wherein the one or more items were previously purchased by the user from a website associated with the store and delivered to the user. ([0024] items may be items ordered by users; orders may be fulfilled from materials handling facility; [0031] materials handling facility may include warehouses, distribution centers, cross-docking facilities, order fulfillment facilities, packaging facilities, shipping facilities, rental facilities, libraries, retail stores, wholesale stores; [0072] and fig. 3, order may be placed online via a webpage)
Claims 3 and 13: 
Wakim in view of Parris and Kim discloses the elements of claims 1 and 11, above. Wakim also discloses: 
the store comprises a brick and mortar store; ([0024] items may be items ordered by users; orders may be fulfilled from materials handling facility; [0031] materials handling facility may include warehouses, distribution centers, cross-docking facilities, order fulfillment facilities, packaging facilities, shipping facilities, rental facilities, libraries, retail stores, wholesale stores)
and the one or more items were previously purchased by the user from the brick and mortar store. ([0024] items may be items ordered by users; orders may be fulfilled from materials handling facility; [0031] materials handling facility may include warehouses, distribution centers, cross-docking facilities, order fulfillment facilities, packaging facilities, shipping facilities, rental facilities, libraries, retail stores, wholesale stores)
As currently recited, the broadest reasonable interpretation is that the item was purchased through a website associated with a brick and mortar store. Paragraph 0043 of Applicant’s originally filed specification discloses that “the one or more items of the return request can be one or more items that were previously purchased by the customer from a website associated with the store.” Therefore, Wakim discloses the elements of claims 3 and 13. 
Claims 6 and 16: 
Wakim in view of Parris and Kim discloses the elements of claims 1 and 11, above. Wakim also discloses: 
coordinating displaying on the user electronic device a location of the driver when the driver is at least one of: ([0093] notification to user may include coordinates of the parking location or directions; [0125] users may be able to view current location of unit on the map)
(1) en route to the first address to pick up the one or more items; ([0079] a user may be notified when the mobile pickup unit is expected to arrive and when the mobile unit has parked; [0086] notification may be sent when mobile unit is approaching a user pickup area)
or (2) en route from the first address to the store after the driver has picked up the one or more items from the first address. ([0079] a user may be notified when the mobile pickup unit is expected to arrive and when the mobile unit has parked; [0086] notification may be sent based on GPS data and status requests; [0125] users may be able to view current location of unit on the map)
Claims 7 and 17: 
Wakim in view of Parris and Kim discloses the elements of claims 1 and 11, above. Wakim also discloses: 
in response to receiving the one or more return scans, automatically initiating the refund to the user for the one or more items after receiving the one or more return scans from the store electronic device when the driver drops off the one or more items at the second store. ([0133] returned items may be scanned upon removal from the storage compartment; refunds may be initiated based on a returned item having been received at the facility; [0132]-[0133] items are returned to materials handling facility and removed, including scanning identifiers of the items; [0031] materials handling facility may include warehouses, distribution centers, cross-docking facilities, order fulfillment facilities, packaging facilities, shipping facilities, rental facilities, libraries, retail stores, wholesale stores—[0043] of Applicant’s specification discloses that the store may be an online store regardless of association with a brick and mortar store, and return to a material handling facility after a customer purchases an item from an online store constitutes returning to a different store under the broadest reasonable interpretation of the claim)
Claims 8 and 18: 
Wakim in view of Parris and Kim discloses the elements of claims 1 and 11, above. Wakim also discloses: 
wherein the driver is an employee of the store or the second store. ([0114] driver may be an agent; [0034] agents may be employees of the materials handling facility; [0031] materials handling facility may include warehouses, distribution centers, cross-docking facilities, order fulfillment facilities, packaging facilities, shipping facilities, rental facilities, libraries, retail stores, wholesale stores)
Claims 9 and 19: 
Wakim in view of Parris and Kim discloses the elements of claims 1 and 11, above. Wakim also discloses: 
wherein the user is not required to box or label the one or more items for shipping before the driver picks up the one or more items. ([0033] items need not be packed in shipping packages when placed in storage compartments of the mobile pickup unit; [0030] user indicates intent to return item; item may have been purchased by user who instead intends to return item; [0081] pickup unit activities may include returning an item)
Claims 23 and 24: 
Wakim in view of Parris and Kim discloses the elements of claims 1 and 11, above. Wakim also discloses: 
wherein the one or more items do not need to be packed or labeled before being returned to the second store. ([0033] items need not be packed in shipping packages when placed in storage compartments of the mobile pickup unit; [0030] user indicates intent to return item; item may have been purchased by user who instead intends to return item; [0081] pickup unit activities may include returning an item)

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0330144 to Wakim et. al. (“Wakim”) in view of U.S. Patent Publication No. 2015/0100514 to Parris (“Parris”) in view of U.S. Patent Publication No. 2016/0098677 to Kim et. al. (“Kim”) and further in view of U.S. Patent Publication No. 2016/0104112 to Gorlin (“Gorlin”).
Claims 4 and 14: 
Wakim in view of Parris and Kim discloses the elements of claims 1 and 11, above. Wakim also discloses: 
determining the one or more windows of time when the driver will be within a predetermined proximity to the first address to: ([0090] system determines if user pickup areas overlap based on user travel limits; [0091] if a user’s pickup area does not overlap, they may select delivery at another time; [0022] travel limit may be a travel time a user is willing to travel – therefore, determination of whether user pickup areas overlap is based on delivery times; see also paragraph [0074]-[0075] and fig. 3)
(1) deliver one or more additional orders from the store to one or more additional addresses; or (2) pick up at least one additional order from at least one additional address to return to the second store; ([0030] user indicates intent to return item; item may have been purchased by user who instead intends to return item; [0024] items may be items ordered by users; orders may be fulfilled from materials handling facility;  [0089]-[0091] units may be dispatched to multiple user locations or to an area that encompasses multiple user locations – [0091] expressly contemplates utilizing the same unit at a later time for another delivery)
and receiving, from the user electronic device, the selection of the at least one window of time of the one or more windows of time as selected by the user; ([0075] available periods are displayed to user; user may select a recommended window or see more choices)
and causing the driver electronic device of the driver to display the first address associated with the user comprises: causing the driver electronic device of the driver to display (1) the first address associated with the user and (2) the at least one window of time on the driver electronic device. ([0079] the mobile unit is assigned to the delivery and is dispatched to the user’s pickup location during the specified window of time; [0021] mobile pickup unit may be a car, truck, or other user operated machine; [0114] instructions may be provided to an agent’s electronic device for navigating to a user pickup area; the agent electronic device may be a GPS device [0075], [0077] user pickup area may be one or more shipping addresses associated with the user)
An address “associated with” the customer need not necessarily be the customer’s actual home or work address. A pickup area address from which a user has agreed to collect or to which a user has agreed to return an item, as shown in fig. 3, is an address “associated with” the customer. Therefore, under the broadest reasonable interpretation of Applicant’s claim, Wakim meets this element. 
To the extent that Wakim may not explicitly disclose displaying the at least one window of time on the agent’s device, Gorlin discloses causing driver devices to display the address and time-frame for the delivery as in [0122]-[0124], [0273], and at least fig. 38. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the time-based positioning of Wakim the driver display including timing information in order to permit a driver to “have multiple… delivery tasks he/she is undergoing at the same time.” Gorlin, paragraph [0128]. 

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0330144 to Wakim et. al. (“Wakim”) in view of U.S. Patent Publication No. 2015/0100514 to Parris (“Parris”) in view of U.S. Patent Publication No. 2016/0098677 to Kim et. al. (“Kim”) and further in view of U.S. Patent Publication No. 2014/0006199 to Grigg et. al. (“Grigg”).
Claims 21 and 22: 
Wakim in view of Parris and Kim discloses the elements of claims 1 and 11, above. Wakim also discloses that the user may access the system via a user device such as “a tablet, desktop, laptop, smart phone, personal digital assistant, netbook, etc.,” ([0081]). Parris discloses that the user interface may be a computing element including any computer, computing device, desktop, notebook, or laptop in [0035], and that the item identifier may be scanned “at various points as the item is transported” in [0047]. Wakim discloses that a label code may be scanned to identify the package at the origin and destination in [0142], and that the user computing devices may include various computing elements as in [0096]. All of these are highly suggestive of a combination in which an origin scan is completed by a customer returning an item. Nevertheless, to the extent that none of Wakim, Parris, or Kim explicitly disclose wherein the return request includes a scan of the item, Grigg discloses: 
wherein the return request comprises one or more scans of one or more unique identifiers of the one or more items. ([0054] consumer device may include a barcode scanner; reading device may be used to receive information that may be used to identify the consumer’s payment account and/or sales transaction data; [0061] return code may be processed by reading by the consumer device; return code may be the same as the product code)
Wakim in view of Parris and Kim discloses origin scanning in a delivery return environment as above. Grigg also expressly contemplates return via pick-up as in [0063]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the user devices of Wakim the ability to scan a product code as disclosed by Grigg in order to “pre-process sales returns… without the need for a consumer to be physically present in order to return a product.” Grigg, [0002]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHELLE E CAREY/Examiner, Art Unit 3628